Citation Nr: 0530833	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  05-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1942 to August 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.   

In April 2005 the veteran requested the RO to schedule him 
for a travel Board hearing.  However, subsequently he 
canceled his request for a hearing. In July 2005 the 
representative submitted arguments pertaining the veteran's 
claim for service connection for bilateral hearing loss.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), the undersigned granted a motion for 
advancement of the case on the Board's docket due the 
veteran's advanced age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


In June 1986, the Board denied entitlement to service 
connection for defective hearing of the left ear.  The Board 
specifically found that defective hearing of the left ear was 
initially manifested more than 27 years after the veteran's 
military service, but there was no discussion as to the cause 
of the veteran's hearing loss.

It is observed that by rating decision in March 2005, the RO 
reopened the veteran's claim for service connection for 
bilateral hearing loss, but denied the claim on the grounds 
that there was no compelling medical evidence or 
substantiated medical opinion that the veteran's bilateral 
hearing loss arose during service or as a result of verified 
inservice, disease, injury or incident.

A statement submitted by one of the veteran's former service 
associates, R. K. Whalen, indicate that during October 1944 
the veteran was a tracker on the forward 40 MM gun, and that 
he complained of having a hearing problem following target 
practice during a shakedown.  A copy of a Deck Log confirmed 
that in October 1944, the veteran was transferred to a 
District Coast Guard Office for a Board of Medical Survey.

The veteran also submitted a statement dated in April 2005, 
signed by Sol Gross from Beltone Hearing Center, indicating 
that the veteran was examined and tested and it was his 
opinion that the veteran's hearing loss of the left ear "may 
have happened during the activities of firing the twin 40 MM 
gun he was assigned to during World War II."  

After reviewing the records on appeal and the various letters 
that have been sent to the veteran, it cannot be said that 
there has been sufficient or effective development with 
regard to the issue of service connection for hearing loss, 
particularly after the receipt of the recent medical and lay 
statements submitted by the veteran.  Here, the veteran and 
his lay witness are competent to provide testimony concerning 
factual matters of which they had first-hand knowledge:  i.e. 
exposure to noise from firing a 40 MM gun and complaining of 
hearing difficulties.  However, they are medically 
incompetent to testify about a diagnosis or etiology of the 
veteran's hearing condition, but the statement from Beltone 
Hearing Center seems to include an opinion which could have 
the potential of being competent, if the qualifications of 
the person rendering the opinion would have been verified.  
This did not occur.  The RO basically failed to discuss the 
impact of the corroborating statement of  R. K. Whalen, and 
the qualifications of the individual who stated that the 
veteran's hearing loss may have happened as a result of 
firing a 40 MM gun.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).   

Furthermore, when there is conflict in the medical evidence, 
an examination with opinion would be appropriate.  There is 
no indication that a VA examination to test the veteran's 
hearing loss or to obtain another opinion, was scheduled 
after the "opinion" from the individual employed at the 
Beltone Hearing Center was received.  Given the circumstances 
of this case, the Board finds that it order to fairly 
adjudicate the veteran's claim, an examination with opinion 
as to the nature and cause of the veteran's hearing 
deficiency should be undertaken.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  

The case is REMANDED for the following:  

1.  The RO should make arrangements to 
verify and assess the qualifications of 
the individual who expressed the opinion 
that the veteran's hearing loss may have 
happened during the activities of firing 
the twin 40 MM gun during World War II.  
The RO should also obtain all the records 
from the Beltone Hearing Center 
pertaining to the veteran and associate 
them with the claims folder.  

2.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination to determine the extent of 
his hearing impairment.  The examiner 
should review the medical evidence 
pertaining to the veteran's hearing loss 
and provide an opinion on whether it is 
at least as likely as not that hearing 
trauma in service could have caused the 
veteran's current hearing loss.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause might have adverse 
consequences for his claim.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


